 

FIRST AMENDMENT TO
AGREEMENT FOR PURCHASE AND SALE

 

THIS FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE (this “Amendment”), is
made as of March 11, 2014, by and between ARC Hospitality TRS Holding, LLC, a
Delaware limited liability company (“Purchaser”), and Barceló Crestline
Corporation, a Maryland corporation (“Seller”).

 

WHEREAS, Purchaser and Seller entered into that certain Agreement for Purchase
and Sale, dated January 30, 2014 (the “Agreement”), with regard to the Hotels,
more particularly described in the Agreement. Purchaser and Seller wish to amend
the Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the mutual promise contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree that the Agreement shall be
amended as follows:

 

1.Section 5.7. Purchaser and Seller, by mutual consent, hereby change the ten
(10) day time period in Section 5.7 to a thirty-day time period from the date of
the Agreement.

 

2.Section 5.7. Section 5.7 of the Agreement is hereby amended by deleting the
phrase “Schedules 1.1.90, 2.3, 3.5, 3.9, 3.10 and 3.16” and replacing it with
“Schedules 2.3, 3.5, 3.11, 3.12 and 3.13.”

 

3.Schedule 2.3. In accordance with Section 5.7 of the Agreement, Schedule 2.3 in
the Agreement is deleted in its entirety and replaced by Schedule 2.3 attached
to this Amendment.

 

4.Schedule 3.5. In accordance with Section 5.7 of the Agreement, Schedule 3.5 in
the Agreement is deleted in its entirety and replaced by Schedule 3.5 attached
to this Amendment.

 

5.Schedule 3.11. In accordance with Section 5.7 of the Agreement, Schedule 3.11
in the Agreement is deleted in its entirety and replaced by Schedule 3.11
attached to this Amendment.

 

6.Schedule 3.12. In accordance with Section 5.7 of the Agreement, Schedule 3.12
in the Agreement is deleted in its entirety and replaced by Schedule 3.12
attached to this Amendment.

 

 

 

 

7.Schedule 3.13. In accordance with Section 5.7 of the Agreement, Schedule 3.13
in the Agreement is deleted in its entirety and replaced by Schedule 3.13
attached to this Amendment.

 

8.Exhibit B. Section 1 of Exhibit B is replaced in its entirety with Exhibit B
attached hereto.

 

9.Miscellaneous. The Recitals of this Amendment are hereby incorporated in and
made a part of this Amendment by reference. Except as expressly modified hereby
the terms of the Agreement shall remain in full force and effect as written. If
there shall be any conflict or inconsistency between the terms and conditions of
this Amendment and those of the Agreement, the terms and conditions of this
Amendment shall control. Any capitalized term used in this Agreement and not
otherwise defined herein, shall have the meaning ascribed to such term in the
Agreement. This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original and all of which, when taken together shall
constitute on agreement. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

Signatures appear on following pages.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first set forth above.

 

  SELLER:       Barceló Crestline Corporation       By: /s/ Pierre M. Donahue  
Name: Pierre M. Donahue   Its: EVP/Secretary

 

 

  PURCHASER:       ARC Hospitality TRS Holding, LLC         By: American Realty
Capital Hospitality
Operating Partnership, L.P., a Delaware
limited partnership, its sole member

 

 

  By: /s/ Jesse C. Galloway         Name:  Jesse C. Galloway      
Title:  Authorized Signatory

 

Signature Page

 

 

 

 

Exhibit B

 

Form of Promissory Note

 

(see attached)

 

 

 

